                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS


SCOTT MEDFORD,
Plaintiff,

v.                                                                 Case No. 17–CV–1015–JPG–GCS

ERIC WALTER,
JOHN/JANE DOE, and
RICHARD WATSON,
Defendants.


                                MEMORANDUM AND ORDER

         Before the Court is Magistrate Judge Gilbert C. Sison’s Report and Recommendation

(“R&R”). (Dkt. No. 44). Magistrate Judge Sison recommends that this Court dismiss Defendants

John/Jane Doe and Richard Watson pursuant to Federal Rule of Civil Procedure 41(b).

         The Court may accept, reject, or modify—in whole or in part—the findings or

recommendations of a magistrate judge in a R&R. FED. R. CIV. P. 72(b)(3). The Court must review de

novo the portions of the R&R to which objections are made. Id. The parties have 14 days after service

of the R&R to file written objections. SDIL-LR 73.1(b). “If no objection or only partial objection is

made, the district court judge reviews those unobjected portions for clear error.” Johnson v. Zema Sys.

Corp., 170 F.3d 734, 739 (7th Cir. 1999).

         The Court received no objection to the R&R, reviewed the entire file, and finds that the R&R

is not clearly erroneous. Accordingly, the Court hereby:

     •   ADOPTS the R&R in its entirety (Dkt. No. 44);

     •   DISMISSES Defendant John/Jane Doe; and
   •   DISMISSES Defendant Richard Watson.

       SO ORDERED.


Dated: Thursday, October 10, 2019
                                             S/J. Phil Gilbert
                                             J. PHIL GILBERT
                                             UNITED STATES DISTRICT JUDGE




                                       —2—
